Exhibit 10.2








Fair Isaac Corporation
2012 Long-Term Incentive Plan


Performance Share Unit Agreement




This Performance Share Unit Award Agreement (this “Agreement”), dated December
8, 2017 (the “Grant Date”), is by and between *[Name] (the “Participant”), and
Fair Isaac Corporation, a Delaware corporation (the “Company”). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Company’s 2012 Long-Term Incentive Plan (the “Plan”).


In the exercise of its discretion to grant Awards under the Plan, the Committee
has determined that the Participant should receive an Award of performance share
units under the Plan. This Award is subject to the following terms and
conditions:


1.
Grant of Performance Share Units. The Company hereby grants to the Participant
an Award consisting of *[Insert maximum number of units the participant could
earn] performance share units (the “Units”). Each Unit that has been earned
pursuant to Section 3 of this Agreement and vests pursuant to Section 4 of this
Agreement represents the right to receive one share of the Company’s common
stock as provided in Section 7 of this Agreement. The Award will be subject to
the terms and conditions of the Plan and this Agreement.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon death in accordance with the Participant’s will, by the laws of
descent and distribution or pursuant to a beneficiary designation submitted by
the Participant in accordance with Section 6(d) of the Plan. Any attempted
transfer in violation of this Section 2 shall be of no effect and may result in
the forfeiture of all Units. The Units and the Participant’s right to receive
Shares in settlement of the Units under this Agreement shall be subject to
forfeiture as provided in this Agreement until satisfaction of the conditions
for earning and vesting the Units as set forth in Section 3 and Section 4,
respectively, of this Agreement.



3.
Earned Units. Whether and to what degree the Units will have been earned (the
“Earned Units”) during the period starting on October 1, 2017 and ending on
September 30, 2018 (the “Performance Period”) will be determined by whether and
to what degree the Company has satisfied the applicable performance goal(s) for
the Performance Period as set forth in Appendix A to this Agreement, and whether
and to what degree the Committee has chosen to exercise its discretion to
decrease the number of Units otherwise deemed to have been earned. The
Participant acknowledges that in order to facilitate qualifying this Award as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
Committee expects to exercise such discretion and to be guided in the exercise
of such discretion based on the degree to which the Company has satisfied during
the Performance Period the additional performance parameters specified in
Appendix A. Any Units that are not designated as Earned Units at the conclusion
of the Performance Period in accordance with this Section 3 will be forfeited.



4.
Vesting of Earned Units. Subject to Section 6 of this Agreement, if the
Participant remains a Service Provider continuously from the Grant Date, then ⅓
of the Earned Units will vest on each of December 8, 2018, December 8, 2019 and
December 8, 2020. The period from October 1, 2018 through December 8, 2020 is
referred to as the “Vesting Period.”



5.
Service Requirement. Except as otherwise provided in accordance with Section 6
of this Agreement, if you cease to be a Service Provider prior to the vesting
dates specified in Section 4 of this Agreement, you will forfeit all unvested
Units. Your Service will be deemed continuing while you are on a leave of
absence approved by the Company in writing or guaranteed by applicable law or
other written agreement you have entered into



1

--------------------------------------------------------------------------------

Exhibit 10.2




with the Company (an “Approved Leave”). If you do not resume providing Service
to the Company or any Affiliate following your Approved Leave, your Service will
be deemed to have terminated upon the expiration of the Approved Leave.


6.
Effect of Termination of Service or Change in Control.



(a)    Except as may be provided by the Committee pursuant to Section 6(b), upon
termination of Service during the Performance Period for any reason other than
death or Disability, all Units will be immediately forfeited without
consideration.


(b)    Upon (i) termination of Service during the Performance Period due to
death or Disability, 50% of the number of Units subject to this Award will be
deemed Earned Units and will vest in full upon such termination, or (ii) a
Change in Control during the Performance Period as a result of which the Company
does not survive as an operating company or survives only as a subsidiary of
another entity (a “Business Combination”), 50% of the number of Units subject to
this Award will be deemed Earned Units and will vest in full upon or immediately
before, and conditioned upon, the consummation of the Business Combination. Any
remaining Units that do not vest as provided in this Section 6(b) will be
immediately forfeited without consideration. In connection with a Change in
Control during the Performance Period that is not a Business Combination, the
Committee may provide in its discretion that 50% of the number of Units subject
to this Award will be deemed Earned Units and will vest in full upon the
occurrence of the Change in Control or upon the termination of the Participant’s
Service as an employee within 12 months following the Change in Control.


(c)    Except as may be provided by the Committee pursuant to Section 6(d), upon
termination of Service during the Vesting Period for any reason other than death
or Disability, all Earned Units that have not vested will be immediately
forfeited without consideration.
 
(d)    Upon (i) termination of Service during the Vesting Period due to death or
Disability, all Earned Units will vest in full upon such termination, or (ii) a
Business Combination during the Vesting Period, all Earned Units will vest in
full upon or immediately before, and conditioned upon, the consummation of the
Business Combination. In connection with a Change in Control during the Vesting
Period that is not a Business Combination, the Committee may provide in its
discretion that all Earned Units will vest in full upon the occurrence of the
Change in Control or upon the termination of the Participant’s Service as an
employee within 12 months following the Change in Control.


7.
Settlement of Units. After any Units vest pursuant to Section 4 or Section 6 of
this Agreement, the Company shall, as soon as practicable (but in any event
within the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a
short-term deferral exception to Section 409A of the Code), cause to be issued
and delivered to the Participant, or to the Participant’s designated beneficiary
or estate in the event of the Participant’s death, one Share in payment and
settlement of each vested Unit (the date of each such issuance being a
“Settlement Date”). Delivery of the Shares shall be effected by the electronic
delivery of the Shares to a brokerage account maintained for the Participant at
E*TRADE (or another broker designated by the Company or the Participant), or by
another method provided by the Company, and shall be subject to the tax
withholding provisions of Section 8 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units. Notwithstanding the foregoing,
the Committee may provide that the settlement of any Earned Units that vest in
accordance with Section 6(b)(ii) or 6(d)(ii) of this Agreement will be made in
the amount and in the form of the consideration (whether stock, cash, other
securities or property, or a combination thereof) to which a holder of a Share
was entitled upon the consummation of the Business Combination (without interest
thereon) (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares).



8.
Tax Consequences and Withholding. As a condition precedent to the settlement of
the Units, the Participant is required to make arrangements acceptable to the
Company for payment of any federal, state or local



2

--------------------------------------------------------------------------------

Exhibit 10.2




withholding taxes that may be due as a result of the settlement of the Units
(“Withholding Taxes”), in accordance with Section 15 of the Plan.


Until such time as the Company provides notice to the contrary, it will collect
the Withholding Taxes through an automatic Share withholding procedure (the
“Share Withholding Method”), unless other arrangements acceptable to the Company
have been made. Under such procedure, the Company or its agent will withhold, at
the Settlement Date, a portion of the Shares with a Fair Market Value (measured
as of the Settlement Date) sufficient to cover the amount of such taxes;
provided, however, that the number of any Shares so withheld shall not exceed
the number necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes that are applicable to supplemental taxable income.


In the event that the Committee determines that the Share Withholding Method
would be problematic under applicable tax or securities laws or would result in
materially adverse accounting consequences, you authorize the Company to collect
Withholding Taxes through one of the following methods:


(a)    delivery of the Participant’s authorization to E*TRADE (or another broker
designated by the Company or the Participant) to transfer to the Company from
the Participant’s account at such broker the amount of such Withholding Taxes;


(b)    the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided that (i) such sale is permissible under the Company’s
trading policies governing its securities, (ii) the Participant makes an
irrevocable commitment, on or before the Settlement Date, to effect such sale of
the Shares, and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002; or


(c)    any other method approved by the Company.


9.
No Shareholder Rights. The Units subject to this Award do not entitle the
Participant to any rights of a shareholder of the Company’s common stock. The
Participant will not have any of the rights of a shareholder of the Company in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to the Participant upon settlement of the Units as provided in
Section 7 of this Agreement.



10.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



11.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



12.
Binding Effect. This Agreement will be binding in all respects on the
Participant’s heirs, representatives, successors and assigns, and on the
successors and assigns of the Company.



13.
Discontinuance of Service. This Agreement does not give the Participant a right
to continued Service with the Company or any Affiliate, and the Company or any
such Affiliate may terminate the Participant’s Service at any time and otherwise
deal with the Participant without regard to the effect it may have upon the
Participant under this Agreement.



14.
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).



15.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this



3

--------------------------------------------------------------------------------

Exhibit 10.2




Agreement is considered “incentive-based compensation” within the meaning of (i)
the Company’s Executive Officer Incentive Compensation Recovery Policy, (ii) any
similar or superseding policy adopted by the Board or any committee thereof or
(iii) Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with such policies, laws, rules or regulations.


By executing this Agreement, the Participant accepts this Award and agrees to
all the terms and conditions described in this Agreement and in the Plan
document.




PARTICIPANT
FAIR ISAAC CORPORATION


                                                                                          
By:______________________________________
 
Title:_____________________________________





4